303 S.W.3d 168 (2010)
Derrick Thomas SHOCKLEY, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70513.
Missouri Court of Appeals, Western District.
February 23, 2010.
Rebecca L. Kurz, for Appellant.
James B. Farnsworth, for Respondent.
*169 Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.
Prior report: 219 S.W.3d 783.

ORDER
PER CURIAM:
Derrick Shockley appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. He sought to vacate his convictions and sentences for two counts of first-degree assault of a law enforcement officer, two counts of armed criminal action, one count of unlawful use of a weapon, and one count of resisting arrest. Shockley claims that he received ineffective assistance of trial and appellate counsel.
The judgment is affirmed. Rule 84.16(b).